         Case 1:18-cv-11501-LAP Document 82 Filed 10/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                   Plaintiff,

          -against-
                                                  No. 18-CV-11501 (LAP)
48-50 WEST 65TH STREET, LLC,
individually and d/b/a ATLANTIC                           ORDER
GRILL, and HEATH SAUNDERS,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    The parties have not reached a settlement.

    Counsel shall confer and, in light of the passage of time,

submit an amended discovery plan.



SO ORDERED.

Dated:    October 6, 2020
          New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
